Citation Nr: 0819965	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  07-10 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic organic 
disability manifested by brain damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from March 1953 to March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A May 2006 rating decision denied service connection for a 
chronic organic disability manifested by brain damage.  In 
his July 2006 notice of disagreement, the veteran 
specifically disagreed with the denial of service connection.  
The February 2007 statement of the case, however, did not 
include this issue.  The filing of a notice of disagreement 
places a claim in appellate status.  Therefore, a statement 
of the case regarding the issue of entitlement to service 
connection for a chronic organic disability manifested by 
brain damage must be issued to the appellant.  As such, this 
issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 
240- 41 (1999).

The Board also notes that subsequent to the February 2007 
statement of the case and certification of the appeal to the 
Board, additional private and VA medical records were added 
to the claims file.  The veteran did not waive AOJ review of 
this evidence.  

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claims can be made.  Accordingly, the case is 
REMANDED for the following action:

1.  Issue a statement of the case to the 
veteran regarding the issue of 
entitlement service connection for a 
chronic organic disability manifested by 
brain damage.

2.  The RO should readjudicate the 
veteran's claims, in light of any 
additional evidence added to the records 
assembled for appellate review. I f the 
benefits requested on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC), which addresses all of the 
evidence obtained since the February 2007 
statement of the case.  The veteran and 
his representative should be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

